Title: [From Thomas Jefferson to Benjamin Harrison, 11? December 1779]
From: Jefferson, Thomas
To: Harrison, Benjamin


[Williamsburg, 11? Dec. 1779. JHDJournal of the House of Delegates of the Commonwealth of Virginia (cited by session and date of publication), Oct. 1779, 1827 edn., p. 86 (11 Dec. 1779): “The Speaker laid before the House a letter from the Governor, enclosing one from the Board of War, respecting the attempts of a band of speculators to create an artificial scarcity of grain.” Not located.]
